               Case 1:18-cr-00567-VSB Document 85 Filed 05/01/19 Page 1 of 2

                                        590 Madison Avenue, 20th Floor, New York, NY 10022-2524                               p212 223-4000       f212 223-4134




  Rebecca Monck Ricigliano
  (212) 895-4268
  RRicigliano@crowell.com


                                                                      May 1, 2019


  VIA CM-ECF

  The Honorable Vernon S. Broderick
  United States District Court
  Southern District of New York
  Thurgood Marshall United States Courthouse
  40 Foley Square
  New York, New York 10007


  Re:       United States v. Christopher Collins et al., 18 Cr. 567 (VSB) (S.D.N.Y.)

  Dear Judge Broderick:

           We represent defendant Cameron Collins in the above-referenced matter. We submit this
  letter request jointly on behalf and with the consent of defendants Cameron Collins, Christopher
  Collins, and Stephen Zarsky (collectively, the “Defendants”).

          By order dated today, May 1, 2019, the Court scheduled oral argument regarding the
  Defendants’ discovery motions for May 3, 2019 at 2:30 PM (“the May 3 Conference”).
  Although the Defendants will attend the May 3 Conference if necessary, at least one of the
  Defendants has a pre-planned, out-of-state event on that date. In addition, the issues to be
  addressed during the May 3 Conference do not appear to require the presence of any of the
  Defendants. Defendants’ counsel will be present in the courtroom and prepared to address the
  issues and questions raised by the Court.

         Therefore, Defendants respectfully request, pursuant to Federal Rule of Criminal
  Procedure 43(b)(3), that the Court excuse them from personally appearing at the May 3
  Conference.

         We have conferred with counsel for the government, who do not object to this request.
  Should the Court grant this request, Defendants’ counsel will file appropriate waivers of
  appearance for each Defendant in advance of the May 3 Conference.




Crowell & Moring LLP      www.crowell.com      Washington, DC      New York      San Francisco      Los Angeles      Orange County      London      Brussels
               Case 1:18-cr-00567-VSB Document 85 Filed 05/01/19 Page 2 of 2



  The Honorable Vernon S. Broderick
  May 1, 2019
  Page 2


                                                                        Respectfully submitted,



                                                                        /s/ Rebecca M. Ricigliano___________
                                                                        Rebecca M. Ricigliano
                                                                        CROWELL & MORING LLP
                                                                        590 Madison Avenue, 20th Floor
                                                                        New York, New York 10022
                                                                        Telephone: (212) 895-4268
                                                                        Email: rricigliano@crowell.com

                                                                        Thomas A. Hanusik
                                                                        Patrick S. Brown (admitted pro hac vice)
                                                                        CROWELL & MORING LLP
                                                                        1001 Pennsylvania Avenue, NW
                                                                        Washington, DC 20004
                                                                        Telephone: (202) 624-2530
                                                                        Email: thanusik@crowell.com

                                                                        Attorneys for Cameron Collins




  cc:       All counsel of record (via CM-ECF)




Crowell & Moring LLP      www.crowell.com      Washington, DC      New York      San Francisco      Los Angeles      Orange County      London      Brussels
